DETAILED ACTION
This office action is in response to the initial filing dated December 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 9 is directed to “computer-readable storage medium having computer-readable program code”. This limitation is deemed statutory due to the specification reciting, in certain terms, that a computer-readable storage medium is not to be construed as being transitory signals (Paragraph [0114]). Therefore, independent claim 9 is limited to a non-transitory interpretation and is deemed statutory subject matter.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 9, and 15 recite, among other limitations, generating a plurality of modifications to the treatment plan template specifying a plurality of treatment stages, wherein each stage defines a plurality of treatment options; determining, for each respective modification of the plurality of modifications, whether the respective modification is permissible, based on one or more predefined institutional criteria; upon determining that a first modification of the plurality of modifications is permissible, generating a first treatment plan based on the first modification to the treatment plan template; generating a first predicted efficacy measure for the first treatment plan by operation of one or more processors, based on analyzing a knowledge graph; and providing a treatment plan and efficacy measure. The prior art of record does not teach, suggest, or render obvious the claimed combination of elements.
	The closest art of record is outlined below:
	US 20190189287 A1	Livesay; Jeff et al. teach predicting healthcare outcomes using a semantic network (Paragraphs [0033] and [0044]), but lacks recitation of the majority of claimed elements with regards to modifying a treatment plan of stages of options, determining if a modification is permissible based on one or more predefined institutional criteria.
	US 11302449 B2	Farha; Maen J. et al. teach showing treatment progress with a current treatment stage being visible (Column 4, Line 58 – Column 5, Line 19), but does not teach, suggest, or render obvious the claimed subject matter.
	US 10614919 B1	Yedwab; Erik H. et al. teach determining if a proposed treatment plan complies with insurance (Column 13, Lines 51-57) and displaying a treatment plan and prognosis (Column 4, Lines 34-51), but does not explicitly teach, suggest, or render obvious a treatment plan with stages of options and predicting efficacy based on a knowledge graph
	US 20180102190 A1	Hogue; Gerry et al. teach predicting a response to treatment (Paragraphs [0008] and [0081]) where a treatment plan has phases or cycles (Paragraphs [0055] and [0117]), but does not explicitly teach, suggest, or render obvious determining if a treatment complies with institutional criteria, predicting efficacy using a knowledge graph, and providing a treatment plan and efficacy measure.
	US 20180240552 A1	Tuyl; Robert van et al. teach a provider approving an extension of a treatment plan to improve efficacy (Paragraph [0088]) but does not teach, suggest, or render obvious the claimed subject matter.
	US 20180089385 A1	Gupta; Abhijit Manohar et al. teach a personalized treatment management system (Paragraph [0150]), but does not teach, suggest, or render obvious the claimed subject matter.
	WO 2015009682 A1	STODDART HUGH A teaches a semantic network (Page 1, Lines 10-12), but does not teach, suggest, or render obvious the claimed subject matter.
	US 20120129139 A1	Partovi; Naser teaches a semantic network to capture, store, display, and navigate information (Paragraph [0100]), but does not teach, suggest, or render obvious the claimed subject matter.
	US 7260480 B1	Brown; Stephen J. et al. broadly teaches a semantic network in a healthcare system, but does not teach, suggest, or render obvious the claimed subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688